Exhibit 10.1 EMPLOYMENT AGREEMENT between Tankers Services AS and Eirik Ubøe TABLE OF CONTENTS 1. EMPLOYMENT 3 2. COMPENSATION 4 3. TERMINATION 5 4. EXECUTIVE COVENANTS 8 5. USE OF DATA SYSTEMS, E-MAIL AND INTERNET 11 6. MISCELLANEOUS 12 EMPLOYMENT AGREEMENT This employment agreement (the “Agreement”) has been made on this 26th of May, 2008, by and between: 1. Tankers Services AS, a company incorporated under the laws of Norway having its registered office at Haakon VII’s gt 1, Oslo, Norway (“Employer”), and 2. Eirik Ubøe, an individual having his address in Jacob Neumanns v 42, 1384 Asker, Norway (“Executive”). WHEREAS A. The Employer is party to a service agreement dated 31st January 2006 as subsequently amended (the “Service Agreement”) with its parent company Double Hull Tankers Inc. (the “Parent Company”) whereby the Employer has agreed to provide services to the Parent Company within the areas of financial reporting, management and control as well as certain other management and administrative services; B. Employer desires to employ Executive as its Managing Director with special responsibility for providing the Employer’s services to the Parent Company within the areas of financial reporting management and control; C. Executive is willing to serve in the employ of Employer upon the other terms and conditions of this Agreement. Now, therefore, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth herein, the parties hereto agree as follows: 1. EMPLOYMENT 1.1. Effectiveness This Agreement shall become effective when executed. 1.2. Commencement The Executive’s employment under this Agreement shall commence on 16 June 2008, or such earlier date as the parties shall agree, and shall remain until terminated by one of the parties. 1.3. Position The Executive shall serve as Managing Director of the Employer and oversee the daily administration and management of the Employer. The Executive shall be responsible for providing the services to be provided by the Employer to the Parent Company pursuant to the Service Agreement within the areas of financial reporting, management and control and shall in this respect assume the role of Chief Financial Officer of the Parent Company. The Executive will be responsible for overseeing the financial activities of the Parent Company Group including but not limited to budgeting and financial planning, financial reporting and control, cash flow management and such other responsibilities as assigned by the CEO of the Parent Company from time to time in accordance with the terms of the Service Agreement. The board may instruct Executive to accept appointments to the Boards of the Employer’s affiliated companies. Upon termination of employment, Executive shall simultaneously withdraw from such appointments. Page 2 of 13 1.4. Time and Effort Executive shall serve Employer faithfully, loyally, honestly and to the best of Executive’s ability. Executive shall devote substantially all of Executive’s business time to the performance of Executive’s duties on behalf of Employer. Executive shall be employed full time with working hours as determined by Employer at any time, Executive is exempt from the ordinary rules concerning working hours in the Employment Act, cf. the Employment Act section 10-12, and shall work the amount of time necessary to fulfil the position satisfactory. Executive shall not, directly or indirectly, engage in any employment or other activity that, in the sole discretion of the Board, is competitive with or adverse to the business, practice or affairs of Employer or any of its affiliates, whether or not such activity is pursued for profit or other advantage, or would conflict or interfere with the rendition of Executive’s services or duties, provided that Executive may serve on civic or charitable boards or committees and serve as a non-employee member of a board of directors of a corporation as to which the Board has given its consent.
